*335Motion for rehearing. Decided April 8, 1885.
Trash, Grout & Smith for the motion.
Holden & Harris against.
Per Curiam.
In this case a motion for a rehearing has been made for the purpose of obtaining a modification of the judgment relative to costs. The circuit judge, on the trial below, directed a verdict for the defendant, basing his instructions upon the case of Basom v. Taylor 39 Mich. 682. We reversed the judgment rendered on this verdict, with costs, and ordered a new trial. On this motion both parties have filed afiidavits, which have been duly considered. The contest relates to the title of the property replevied, upon which the evidence is conflicting and proper to be passed upon by a jury. The ruling of the court below took .the consideration of the evidence from the jury and rendered a new trial necessary. Under the circumstances we think the judgment entered in this case at the last term should be modified so that the costs of the circuit court shall abide the event'of a new trial; and it is so ordered.